BRODY, J.A.D.,
dissenting.
I dissent because in my view defendant’s admission that he was about to enter an automobile for a ride knowing that it has been stolen, satisfies the essential elements of “receiving” an automobile “knowing that it has been stolen.” N.J.S.A. 2C:20-7.
The majority reverses defendant’s conviction because there was “no other evidence ... which might suggest that he was in ‘control’ of the vehicle, that he and the driver were on any joint or common mission, or that he was in any position to influence some control or dominion over the driver or the stolen automobile.” I understand this to mean that there would have been a different result had defendant accepted an invitation from the thief to get behind the wheel and drive the automobile. It seems to me that defendant is guilty of receiving regardless of whether he happened to be a passenger or the driver, so long as he was knowingly riding in the automobile for his own purpose and was aware that it had been stolen.
N.J.S.A. 2C:20-7a defines “receiving” disjunctively to mean “acquiring possession, control or title, or lending on the security of the property.” Thus the crime of receiving stolen movable property includes possessing, though not necessarily controlling, the property, knowing that it has been stolen.
*635“Possession” is not defined in Chapter 20. It is defined in N.J.S.A. 2C:2-1c where possession may serve as the voluntary “act” upon which guilt of any offense is predicated. Assuming that definition is applicable here, it does not support the majority’s view. Again using the disjunctive, the statute deems possession a voluntary “act” if the possessor “knowingly ... received the thing possessed or was aware of his control thereof....” The possessor need only have “knowingly ... received the thing possessed.” He need not have controlled it.
A passenger may knowingly ride in a vehicle for his own purpose, and therefore possess it, when he and the driver share the same purpose for riding in the vehicle. See State v. Humphreys, 54 N.J. 406, 417 (1969), where the court said
... even if one of [the defendant’s] two co-defendants were in exclusive possession of the weapon, concealed on his person or in the automobile, [the defendant] would still share criminal responsibility for the possession of the weapon if it could be reasonably inferred that he knew of the existence of the gun and was a knowing participant in the criminal mission.
Here the shared criminal mission or purpose was to ride in the automobile for pleasure knowing that it was stolen.
State v. Serrano, 53 N.J. 356 (1969) and State v. Kimbrough, 109 N.J.Super. 57 (App.Div.1970), are distinguishable. There the trial judges erroneously equated being “only” a passenger in an automobile with being in possession of the automobile. 53 N.J. at 359-360; 109 N.J.Super. at 65. Here defendant was not only a passenger. He was a passenger who knowingly shared the driver’s purpose to ride in a stolen automobile for pleasure. See State v. Alexander, 215 N.J.Super. 523, 528-530 (App.Div.1987).
The Legislature has lessened the culpability of a passenger who knowingly rides in an automobile that has been taken from its owner temporarily. See N.J.S.A. 2C:20-10b. However, the Legislature chose not to lessen the culpability of a passenger who knowingly rides in a stolen automobile. The majority has *636not only lessened, but completely eliminated the culpability of a passenger who knowingly rides in a stolen automobile.
I would affirm.